Citation Nr: 1512937	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and mood disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veterans-Appellant and his Wife


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision the RO denied service connection for PTSD, specifically.  The Veteran's VA treatment records, however, list diagnoses of PTSD and mood disorder.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim more generally as for an acquired psychiatric disorder, but inclusive of these particular diagnoses.

In support of this claim, the Veteran and his wife testified at a videoconference hearing in January 2015 before the undersigned Veterans Law Judge (VLJ) of the Board.

The claim requires further development before being decided on appeal, however, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran maintains he has PTSD or other mental illness because of particularly traumatic events ("stressors") that occurred while he was detailed to a mental health facility in the military.  In one incident, he purportedly saved a mentally ill patient from the fourth floor ledge in an apparent attempted suicide.  The Veteran says he was given a commendation for his actions and quick thinking.


During his June 2011 VA examination, the Veteran also claimed other stressful situations during his time in service as additional reasons he now has PTSD or other mental illness, including working with disfigured or severely injured soldiers in the hospital and being "cold cocked" by a patient, knocking him unconscious.

The Veteran's service treatment records (STRs) and post-service VA and private treatment records are unremarkable for complaints of or treatment for an acquired psychiatric disorder.  This notwithstanding, he is competent to report having experienced symptoms - including nightmares - during and since his service.

In a July 2007 VA mental health intake assessment, the Veteran reported stressors including administering care to dying/disfigured patents, carrying out dead bodies, and being physically assaulted at work.  During a mental health evaluation, the social worker noted the Veteran had reported symptoms associated with a diagnosis of PTSD - including being exposed to trauma, a physical assault, nightmares, physiological reactions to stressful events that remind him of trauma, avoidance of conversations, feeling distant from people, feeling his future will be cut short, sleep disturbance, irritability, and hypervigilance.  And PTSD was diagnosed.  

During a September 2009 VA mental health follow-up, the diagnosis by a psychiatrist included mood disorder.

The Veteran underwent a VA compensation examination in June 2011.  But this additional examiner determined the Veteran did not meet the full DSM IV criteria for a diagnosis of PTSD.  That examiner instead diagnosed alcohol dependence (in remission).  That citation to the "DSM IV" was in reference to the Fourth Edition of the DIAGNOSTIC AND STASTISTICAL MANUAL OF MENTAL DISORDERS.  The current schedular criteria date back to November 7, 1996, and incorporate the American Psychiatric Association's 
DSM-IV.  But effective August 4, 2014, VA promulgated an interim final rule regarding the use of the newer version of this Manual (DSM-V) concerning all 

applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-V because the DSM-IV had been rendered outdated upon the publication of the DSM-V in May 2013.  Id., at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the [AOJ] on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the [Board] or are pending before the [Court], or the United States Court of Appeals for the Federal Circuit.

Id.  (emphasis added).

So in this particular appeal it was correct for that examiner to have considered the DSM IV rather than the newer DSM V in rendering that diagnosis.

During an even more recent March 2012 VA mental health assessment, however, the Veteran reiterated the stressor of grabbing someone to stop them from jumping off a ledge, and the diagnoses were alcohol dependence and subsyndromal PTSD.

Consequently, there is difference of opinion over whether the Veteran has PTSD or other mental illness owing to things occurring during his military service.  The Board therefore finds that additional comment is needed to assist in making this important determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that '[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided').

There also likely are more recent evaluation and treatment records needing to be obtained from a VA Medical Center (VAMC) and/or elsewhere.  During the January 2015 hearing, the Veteran testified that he had received mental health treatment at both the Iron Mountain VAMC and Marquette Clinic; however, it seems only records from Iron Mountain are in the claims file.  So any outstanding VA treatment records also must be obtained and considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding VA or other treatment records, if relevant to this appeal.  Document all efforts to obtain additional records and appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e)

2.  Upon receipt of all additional records, have the Veteran undergo another VA mental status examination to identify all current mental disorders and for comment concerning their etiologies, particularly in terms of their purported relationship with his military service.  To this end, the examiner is specifically asked to determine whether the Veteran satisfies the DSM criteria for PTSD.  If PTSD is diagnosed, the examiner must additionally specify the stressor or stressors supporting this diagnosis, including especially in relation to the incidents the Veteran alleges occurred during his time in service that he believes are reasons he now has PTSD.  This additional assessment is particularly needed since there is clear disagreement over whether the Veteran has PTSD, much less because of events occurring during his military service.  Therefore, the examiner is asked to try and reconcile this conflict.

But even if in this additional examiner's view the Veteran does not satisfy the DSM criteria for a PTSD diagnosis, the examiner is asked to determine the etiology of any other acquired psychiatric disorder(s) - including the mood disorder that additionally has been diagnosed.

The examiner should frame the opinion in terms of likelihood (very likely, as likely as not, or unlikely).

To facilitate providing this additional comment, the claims folder - including a complete copy of this remand - must be made available to, and be reviewed by, the examiner in formulating the opinion.

It is most essential the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to render an opinion without resorting to mere speculation, this should be indicated but, more importantly, explanation provided as to why a definitive response is not possible or feasible.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

